DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-20 are objected to because of the following informalities:  
Claims 11-20, several locations, please amend to --one [[cylinder]] lock hydraulic cylinder--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 Ln 4 cites the limitation "a telescoping cylinder”.  It is unclear if this telescoping cylinder is the same as or different from the telescoping cylinder stated in line 2-3.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[a]] the telescoping cylinder--.
Claim 11 Ln 4-5 cites the limitation "and, for the purpose of actuating, with”.  This term appears to be a literal translation into English from a foreign document, and its original meaning has been lost.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --and
Claim 12 Ln 2-3 cites the limitation "from the telescopic section lock hydraulic cylinder into”.  It is unclear to which previous term this term is referring back to.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --from the the at least one lock hydraulic cylinder into-- to refer back to the term in claim 11 ln 2.
Claim 12 Ln 3-4 cites the limitation "the open valve opens the return line in a direction opposite to the feedback”.  This term appears to be a literal translation into English from a foreign document, and its original meaning has been lost.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the [[open]] valve, when open, opens the return line in a direction opposite to the [[feedback]] flow towards the at least one lock hydraulic cylinder--.
Claim 13 Ln 3 cites the limitation "and which is opened by the valve which is opened in the inactivated resting state”.  This term appears to be a literal translation into English from a foreign document, and its original meaning has been lost.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --and which is opened [[by]] when the valve [[which]] is [[opened]] in the inactivated resting state--.
Claim 16 Ln 3 cites the limitation "to the telescopic section lock hydraulic cylinder and/or cylinder lock hydraulic cylinder”.  The bold term lacks antecedent basis and it is unclear to which previous term it is referring.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --to the at least one lock hydraulic cylinder--.
Claim 18 Ln 2 cites the limitation "configured to releasably couple telescopic sections to each other and to a telescoping cylinder of”.  It is unclear if these terms are to initiate new structures or are intended to refer back to previously stated structures in claim 11 ln 3 (telescopic section) and 2-3 (telescoping cylinder), respectively.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --is configured to releasably couple the telescopic section to [[a]] the telescoping cylinder of--.
Claim 19 Ln 7-8 cites the limitation "releasably couple the second cylinder part and a telescopic section to each other”.  When taken in light of the specification, and the previous claim limitations, it is unclear how the second cylinder part is to couple with the telescopic section (which lacks antecedent basis, and its association with previously stated structures is unknown).  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --releasably couple the second cylinder part and the first cylinder part to each other--.
Claims 14, 15, 17 and 20 are rejected at least for their dependence upon claims 11 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GENG X et al. CN 104591012 A, hereinafter Geng, as far as is determinate.
Regarding claim 11, Geng discloses (Fig. 1) a crane telescope locking device [0004], comprising: 
at least one cylinder lock hydraulic cylinder (1a, 1a, 1b) configured to releasably couple a telescoping cylinder (1) and a telescopic section (“telescopic arm” [0005]) to each other; and 
a control device (2-9) in hydraulic contact with a telescoping cylinder of the crane telescope and, for the purpose of actuating, with the at least one cylinder lock hydraulic cylinder, wherein the control device comprises a valve (2) which is open in an inactivated resting state and thus opens a fluidic connection between the telescoping cylinder and the at least one cylinder lock hydraulic cylinder [0032-0035].
Regarding claim 12, Geng discloses (Fig. 1) the control device comprises a return line (the depicted line on which valve (8) resides) via which hydraulic fluid is fed back from the telescopic section lock hydraulic cylinder into the telescoping cylinder, and the open valve opens the return line in a direction opposite to the feedback ([0034] states the fluid is returned via the return line in a direction opposite the supply flow).
Regarding claim 15, Geng discloses (Fig. 1) the return line comprises a pressure reservoir (9) configured to receive the hydraulic fluid from the cylinder lock hydraulic cylinder (1a, 1a, 1b) before the hydraulic fluid is fed back into the telescoping cylinder [0034].
Regarding claim 16, Geng discloses (Fig. 1) the control device comprises a feed line (the depicted line on which valve (7) resides) via which the hydraulic fluid is fed from the telescoping cylinder to the telescopic section lock hydraulic cylinder and/or cylinder lock hydraulic cylinder ([0034] states the fluid is supplied via the feed line to cylinders (1a, 1a, 1b)).
Regarding claim 17, Geng discloses (Fig. 1) the feed line comprises a pressure reservoir (5) configured to receive the hydraulic fluid from the telescoping cylinder before the hydraulic fluid is fed to the cylinder lock hydraulic cylinder [0034].
Regarding claim 18, Geng discloses (Fig. 1) configured to releasably couple telescopic sections to each other and to a telescoping cylinder of a telescopic jib or telescopic tower of a crane [0005].

Regarding claim 19, Geng discloses (Fig. 1) a telescoping cylinder of a crane [0004], comprising: 
a first cylinder part comprising a fastening portion configured to fasten the telescoping cylinder to a base of a crane telescope (the portion of the “telescopic arm” that corresponds to the “cylinder pins” of (1a, 1a) as indicated by [0004]); and 
a second cylinder part configured for movement relative to the first cylinder part, the second cylinder part comprising a crane telescope locking device (the “cylinder pins” of (1a, 1a) as indicated by [0004]), 
wherein the crane telescope locking device comprises: 
at least one cylinder lock hydraulic cylinder (1a, 1a, 1b) configured to releasably couple the second cylinder part and a telescopic section (“telescopic arm”) to each other [0005]; and 
a control device (2-9) in hydraulic contact with the telescoping cylinder and, for the purpose of actuating, with the at least one cylinder lock hydraulic cylinder, wherein the control device comprises a valve which is open in an inactivated resting state and thus opens a fluidic connection between the telescoping cylinder and the at least one cylinder lock hydraulic cylinder [0032-0035].
Regarding claim 20, Geng discloses (Fig. 1) the control device is in fluidic contact with an annular space between the first cylinder part and the second cylinder part of the telescoping cylinder (as depicted, the line connecting the control device is depicted as connecting with an annular space of the first cylinder (1), [0033].

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Geng discloses the claimed invention substantially as claimed, as set forth above for Claim 12.
Geng further discloses (Fig. 1) the return line comprises at least one closing valve (8) and which is opened by the valve which is opened in the inactivated resting state (as depicted, the flow of fluid through valve (8) is opened when the valve is in the inactive state).
Geng fails to explicitly state that the locking device further comprises a bypass which bypasses the at least one closing valve.  Modification of the device of Geng cannot be performed without improper hindsight bias.
Claim 14, depends from claim 13.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                            

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745